DETAILED ACTION

Notice of Allowance
All claim rejections and/or objections from the previous non-final Office action mailed 09/21/2020 are hereby withdrawn for the following reasons. Accordingly, claims 1, 7, and 10 are allowable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 821.02 and MPEP § 606.01. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “METHOD FOR SYNTHESIZING A NUCLEASE WITH REDUCED OFF-SITE CLEAVAGE.” 
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that the closest prior art of record, Cradick, Nilsson, Gupta, and Carroll do not reasonably teach or suggest the combination of claimed features, including assigning scores to each nuclease based on the returned off-target cleavage locations based on the specific equation being claimed, and synthesizing the nuclease with the lowest number of predicted off-target cleavage locations. 
The secondary reasons for allowance of the claims are as follows: 
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter. While the claims do recite a judicial exception, they result in the integration of the JE into a practical application because the claims require using the ranked nucleases information (generated by the judicial exception) in subsequent steps directed to producing the nuclease and contracting the nuclease with a genomic sequence. See MPEP 2106.05(g). 
The rejection of claims 1, 7, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments filed 02/09/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619